DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Claims 1-20 are presented for examination. 
 
                                                      Abstract Objected 2. The abstract of the disclosure is objected to because the abstract must commence on a separate physical sheet or electronic page. Correction is required. See MPEP § 608.01 (b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez( US 9797225 B2 ) in view of Khan( US 6826520 B1) and further  in view of Al-Shaikh( US 20130325419 A1 ).
 
As to claim 1,  Chavez teaches obtaining reservoir data( compressing reservoir simulation data for reduced data storage requirements, col 10, ln 55-67); translating the reservoir data into grid properties to create a grid( the reservoir simulation data being representative of a subterranean reservoir organized into a three dimensional grid of reservoir cells arranged in a set of layers in a vertical dimension of the three dimensional grid, the computer implemented method comprising the steps of: selecting a layer from the set of layers in the three dimensional grid; batch compressing the reservoir simulation grid data of the selected layer to a compressed layer file representation, col 10, ln 1-25);  dividing the grid into domains(subdividing the selected layer into a plurality of adjacent domains). 
Chavez does not teach generating coarse grids corresponding to each domain; processing, using one or more processors, the domains, wherein processing a domain comprises: calculating pressure for the domain using a coarse grid corresponding to the domain; calculating flux for the domain using a coarse grid corresponding to the domain; and calculating transport of fluids for the domain using a coarse grid corresponding to the domain. However, Khan teaches generating coarse grids corresponding to each domain; processing, using one or more processors, the domains, wherein processing a domain comprises: calculating pressure for the domain using a coarse grid corresponding to the domain; calculating flux for the domain using a coarse grid corresponding to the domain; and calculating transport of fluids for the domain using a coarse grid corresponding to the domain( For most reservoir simulation applications, as a non-limiting example, the refinement ratio may range from 2 to about 10, and more typically the ratio will range from 2 to 5. The desired refinement ratio will depend on the relative sizes of the geologic grid and the coarse grid and the desired number of computational grid cells. The refinement ratio is preferably chosen to generate computational grid cells of approximately the same size as cells 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Chavez with Khan to incorporate the feature of generating coarse grids corresponding to each domain; processing, using one or more processors, the domains, wherein processing a domain comprises: calculating pressure for the domain using a coarse grid corresponding to the domain; calculating flux for the domain using a coarse grid corresponding to the domain; and calculating transport of fluids for the domain using a coarse grid corresponding to the domain because this involves the solution of flow equations and account for spatial distribution of permeability. 

It would have been obvious to one of the ordinary skills in the art before the effective filling date of claimed invention was made to modify the teaching of Chavez  and Khan with Al-Shaikh to incorporate the feature of generating a reservoir simulation corresponding to the grid based on processing each domain because this performs a domain decomposition of reservoir data into blocks for the reservoir simulation. 
As to claims 10, 19, they are  rejected for the same reasons as to claim 1 above.

4.	Claims 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez( US 9797225 B2 ) in view of Khan( US 6826520 B1) in view of Al-Shaikh( US 20130325419 A1 ) and further in view of Wadsley(US 20150338550 A1).

As to claim 2, Chavez, Khan and Al-Shaikh do not teach calculating pressure, flux, and transport of fluids for each domain represents a single timestep; and a plurality of timesteps are performed. However, Wadsley teaches calculating pressure, flux, and transport of fluids for each 
It would have been obvious to one of the ordinary skills in the art before the effective filling date of claimed invention was made to modify the teaching of Chavez, Khan  and Al-Shaikh with Wadsley to incorporate the feature of calculating pressure, flux, and transport of fluids for each domain represents a single timestep; and a plurality of timesteps are performed because this seeks to provide an improved method and system for characterizing subsurface reservoirs.  
As to claim 11, it is rejected for the same reason as to claim 2 above.

5.	Claims 3, 5, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez( US 9797225 B2 ) in view of Khan( US 6826520 B1) in view of Al-Shaikh( US 20130325419 A1 ) and further in view of Lu(US 20150134314 A1).
   
As to claim 3,  Chavez, Khan  and Al-Shaikh do not teach  the grid is divided into a number of domains that corresponds to at least one of a number of available computer systems, a number of available processors, and a number of available cores. However, Lu teaches the grid is divided into a number of domains that corresponds to at least one of a number of available 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Chavez, Khan  and Al-Shaikh with  Lu to incorporate the feature of  the grid is divided into a number of domains that corresponds to at least one of a number of available computer systems, a number of available processors, and a number of available core because this solves the reservoir behavior equations using inter-processor communication techniques.
As to claim 5,  Lu teaches processing the domains comprises processing the domains in parallel on at least one of different computer systems, different processors, or different cores( Prior to simulation, processors are assigned to one or more reservoir grid blocks (where each processor has a domain within the reservoir), and thereafter, the processors operate in parallel to solve the reservoir behavior equations using inter-processor communication techniques, para[0002]).  
As to claim 12, 14, they are rejected for the same reasons as to claims 3, 5  above.

s 4, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez( US 9797225 B2 ) in view of Khan( US 6826520 B1)  in view of Al-Shaikh( US 20130325419 A1 ) and further in view of  Shang( US 20070244676 A1).

As to claim 4, Chavez, Khan  and Al-Shaikh do not teach  generating the coarse grids corresponding to each domain comprises generating coarse grids of different granularities for each domain. However, Shang teaches generating the coarse grids corresponding to each domain comprises generating coarse grids of different granularities for each domain(are transferred into the high frequency domain through grid coarsening. Algorithm 2 shows the proposed multigrid method. This method consists of a set of relaxation stages across the discretization hierarchy, where each stage is responsible for eliminating a particular frequency bandwidth of errors. Given a thermal conductivity matrix A and power profile P, a multigrid cycle starts from the finest granularity level (line 1), at which iterative relaxation is conducted using a linear solver to remove high frequency errors until low frequency errors dominate. Next, using interpolation, the solution at the finest granularity level is transformed to a coarser level, in which the original low frequency errors from the finest granularity level manifest themselves as high frequency errors, para[0068], ln 10- 30).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Chavez, Khan  and Al-Shaikh with Shang  to incorporate the feature of  generating the coarse grids corresponding to each domain comprises generating coarse grids of different granularities for each domain because this  is dynamically adapting spatial partitioning resolution of the elements, and modifying frequency domain characteristics of the elements.  
As to claims 13,  20, they are  rejected for the same reason as to claim 4 above.

7.	Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez( US 9797225 B2 ) in view of Khan( US 6826520 B1) in view of Al-Shaikh( US 20130325419 A1 ) in view of Shang( US 20070244676 A1) and further  in view of Liang(US 20140088934 A1)

As to claim 6, Chavez, Khan , Al-Shaikh Shang do not teach  processing the domains comprises communicating information between the different computer systems, different processors, or different cores during the calculating the pressure, the flux, and the transport of fluids. However, Liang teaches processing the domains comprises communicating information between the different computer systems, different processors, or different cores during the calculating the pressure, the flux, and the transport of fluids( single computer including separate processors, such as CPU/memory components 304 and 314. Thus, it should be appreciated that providing separate processors or "computers" is not necessary , para[0479], ln 3-10/ computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: (a) access a data representation of a model associated with a transient fluid system including a fluid domain within a set of boundaries and having at least one flow velocity value, the fluid system characterized by a set of governing equations that express relationships among a set of thermophysical properties of the fluid system, each governing equation including at least one variable corresponding to a thermophysical property, wherein the set of thermophysical properties includes at least pressure and velocity, the fluid system further having at least one moving boundary wherein each moving boundary has a boundary velocity, para[0008], ln 1-30).

As to claim 15, it is rejected for the same reason as to claim 6 above.

8.	Claims 7, 8, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez( US 9797225 B2 ) in view of Khan( US 6826520 B1)  in view of Al-Shaikh( US 20130325419 A1 ) and further in view of Scarpaci(US 20130184638 A1).

As to claim 7,  Chavez, Khan  and Al-Shaikh  do not teach   calculating the pressure, the flux, and the transport of fluids for each domain comprises spawning threads for processing using a plurality of cores. However, Scarpaci teaches calculating the pressure, the flux, and the transport of fluids for each domain comprises spawning threads for processing using a plurality of cores( to monitor the volumes of fluid  pumped from one location to the next. A secondary (hardware interface) processor (e.g. an FPGA) may correspondingly be dedicated to collect and store data received from various sensors (e.g., pressure  sensors associated with the pumps, or temperature sensors associated with a heating system) at an uninterrupted fixed rate (e.g., about 100 Hz or 200 Hz), and to store the data until it is requested by the main processor. It may also control the pumping pressures  of the pumps at a rate or on a schedule that is independent from 
It would have been obvious to one of the ordinary skills in the art before the effective filling date of claimed invention was made to modify the teaching of Chavez, Khan  and Al-Shaikh  with Scarpaci  to incorporate the feature of  calculating the pressure, the flux, and the transport of fluids for each domain comprises spawning threads for processing using a plurality of cores because this  
As to claim 8, Scarpaci teaches the threads are scheduled for execution on the plurality of cores using an operating system scheduler or a threading technology scheduler(It may also control the pumping pressures  of the pumps at a rate or on a schedule that is independent from any processes occurring in the main processor para[0489], ln 15-25). 
As to claims 16, 17, they are rejected for the same reasons as to claims 7, 8 above.

 9.	Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez( US 9797225 B2 ) in view of Khan( US 6826520 B1) in view of Al-Shaikh( US 20130325419 A1 ) and further in view of Hu(US 20120159124 A1).

As to claim 9, Chavez, Khan  and Al-Shaikh  do not teach the threads utilize shared memory of a processor corresponding to the plurality of cores. However, Hu teaches he threads utilize shared memory of a processor corresponding to the plurality of cores( two logical threads run on core1 11, these two logical threads share the same cache memory (1) 21 associated with or allocated to core1 11, para[0025], ln 11-20).

As to claim 18, it is rejected for the same reason as to claim 9 above. 
                                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LeChi  Truong whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/            Primary Examiner, Art Unit 2194